Citation Nr: 0821479	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for fractured pelvis has been 
received.

2.  Entitlement to service connection for a bilateral leg 
condition as secondary to a fractured pelvis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to December 
1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reopened the veteran's claim and denied 
service connection for fractured pelvis and bilateral leg 
condition.

As to the issue of service connection for fractured pelvis, 
it appears that the RO implicitly reopened the claim by 
addressing the merits without considering the predicate 
matter of whether sufficient new and material evidence to 
reopen the claim has been received.  Notwithstanding the RO's 
action, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Furthermore, the veteran has been apprised of what 
was required to establish his claim of entitlement to service 
connection, as well as the requirement that new and material 
evidence be submitted.


FINDINGS OF FACT

1.  A claim for service connection for fractured pelvis was 
denied in March 1960, and the veteran did not appeal.

2.  The evidence added to the record since the March 1960, 
rating decision does not raise a reasonable possibility of 
substantiating a claim for service connection.

3.  Service connection for a fractured pelvis has not been 
established.  


CONCLUSIONS OF LAW

1.  The March 1960 rating decision, which denied a claim for 
service connection for fractured pelvis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the final March 1960 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for a bilateral leg 
condition as secondary to a service connected disability have 
not been met. 38 C.F.R. § 3.310 (2007); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Notice in a new and material evidence claim must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.

Notice addressing the rating criteria and effective date 
provisions that are pertinent to the appellant's claim was 
provided by letter dated in March 2006, and the claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Reopening a Claim for Service Connection for Fractured Pelvis

The original claim for service connection for fractured 
pelvis was denied by a rating decision in March 1960, because 
the evidence in the veteran's official service records showed 
that his disability had existed prior to service and was not 
aggravated by service.  The veteran was notified of the 
decision and his right to appeal.  He did not file an appeal, 
and the decision became final at the end of the statutory 
time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Because of this, the veteran's claim for service connection 
for fractured pelvis can only be reopened if new and material 
evidence has been submitted since the earlier decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
compensation for fractured pelvis in June 2004.  At the same 
time, he submitted a claim for secondary service connection 
for a bilateral leg condition related to the fractured 
pelvis.  

The evidence of record at the time of the March 1960 decision 
consisted of the veteran's service records.

Evidence relative to the claim for fractured pelvis that has 
been associated with the claims folder since the March 1960 
rating decision includes VA outpatient treatment records 
dated between September 2003 and September 2005.  The 
evidence also includes the report of a VA examination of the 
veteran's bones and joints conducted in August 2007, in which 
the examiner concluded that there was no injury or 
aggravation to his preexisting pelvic fracture in service.  

The veteran's 1960 claim for service connection was denied 
because the fractured pelvis was found to have existed prior 
to service and to not have been aggravated by service.  New 
and material evidence in this case would be evidence showing 
that the veteran's condition began in service, was made worse 
in service, or had become worse after leaving service because 
of an in-service event.  Although the outpatient treatment 
records are new, they are silent for any complaints, 
treatment, or examinations relating to the veteran's 
fractured pelvis and are therefore not material to the issue.  
Likewise, the medical examination report is new, but it 
concludes that the veteran's disability preexisted service 
and was not aggravated by military service.  Evidence that is 
unfavorable to a claimant may not trigger reopening of the 
claim.  Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

The Board finds that the evidence submitted since the March 
1960 rating decision is not new and material to the issue of 
service connection for fractured pelvis because it does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the claim must be denied.  

Secondary Service Connection

The veteran claims his bilateral leg condition is secondary 
to the pelvic condition.  He does not allege, and the 
evidence does not show, that a bilateral leg condition was 
incurred in service. 

Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  The claim of service 
connection for a fractured pelvis has not been reopened.  
Because the veteran has no service connected disability, 
there is no legal basis for granting the claim of service 
connection for a bilateral leg condition on a secondary 
basis.  Therefore, as a matter of law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

New and material evidence has not been received to reopen 
claim for service connection for fractured pelvis, and the 
claim is not reopened.

Entitlement to service connection for a bilateral leg 
condition as secondary to a fractured pelvis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


